 In theMatter of STRASBURG SILK MILLS,INC.andUNITED TExTiLEWORKERS OFAMERICA (AFL)Case No. C-2144.-Decided April 13,1942Jurisdiction:rayon-yarn manufacturing industry.Settlement:stipulation providing for compliance with the Act.RemedialOrders: enteled on stipulation.Mr. Albert P. Wheatley,for the Board.Mr. Charles Platt,of Strasburg, Va., for the respondent.Mr. J. R. Miller,of Harrisonburg, Va., for the Union.Mr. Milton A. Kallis,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the United TextileWorkers of America, affiliated with the American Federation of Labor,herein called the Union, the National Labor Relations Board, hereincalled the Board, by 'the Regional Director for the Fifth Region(Baltimore,Maryland),' issued its complaint dated March 3, 1942,against Strasburg Silk Mills; Inc., herein called the respondent, alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (1),(3), and (4) and Section 2 (6) and (7) of the Act. Copies of thecomplaint and accompanying notice of hearing were duly served uponthe respondent and the Union.Concerning the unfair labor practices, the complaint alleged in sub-stance : (1) that the' respondent on or about June 25, 1941, dischargedIrvin Forsyth, an employee of the respondent, and thereafter refusedto reinstate him, because the aforesaid employee joined and assistedthe Union and engaged in concerted activities with other employees forthe purposes of collective bargaining and other mutual aid and pro-tection; (2) the respondent on or about July 16, 1941, and at all timesthereafter refused to reinstate said Irvin Forsyth for the additional40 N. L. R. B., No 80.466 -S PRASBURG SILK'- MILLS-, INC.467reason that the said Irvin Forsyth filed or caused to be filed chargesunder the Act; (3) the respondent from about June 1941, down to andincluding the date of issuance of the complaint interfered with, re-strained, and coerced its employees in the exercise of the rights guaran-teed them in Section 7 of the Act, in that it kept under surveillancethe union meetings and meeting places of its employees and questionedits employees concerning their union activities, stated to its employees,in substance and in effect, that there would be a lot of trouble if theUnion organized its employees and threatened 'to, close down its plantif the Union organized its employees, and further made disparagingand derogatory remarks about the Union and its members; and (4) bythe conduct described in (1), .(2), and (3) above, the respondent dis-criminated in regard to hire and tenure of employment of said IrvinForsyth, and engaged in unfair labor practices within the meaning ofSection 3' (3) and (4) of the Act, and by all the aforesaid conduct therespondent interfered with, restrained, and coerced its said employeesin the exercise of the rights guaranteed them in Section 7 of said Act,and thereby engaged in an unfair labor practice within the meaningof Section 8 (1) of the Act.Thereafter the respondent on March 11, 1942, filed an answer inwhich it admitted certain allegations of the complaint regarding thenature and scope of its business, but denied the commission of unfairlabor practices.Prior to the hearing of the respondent, the Union, and counsel forthe Board entered into a stipulation, subject to the approval of theBoard, proposing settlement of the case.The stipulation provides asfollows :It is hereby stipulated and agreed by and among StrasburgSilk Mills, Inc., United Textile Workers of America and AlbertP,Wheatley, Attorney, National Labor Relations Board, FifthRegion :1.That the Strasburg Silk Mills, Inc., hereinafter, called theRespondent, is a Virginia corporation, having its principal officeand place of business in Strasburg, Virginia, where it engages inthe manufacture and distribution of rayon yarn.2.That in the course and conduct of the aforementioned busi-ness -the Respondent uses the following materials and products :Rayon.'3.That during the calendar year 1941 Respondent used in'excess of 200,000 pounds of materials and products mentionedabove and that in excess of 95% of such products were receivedby the Respondent at its place of business in Strasburg, Virginia,from States of the United States other than the State of Virginia.4.That during the calendar year 1941 the Respondent manu- 468DECISIONSOF NATIONALLABOR RELATIONS BOARDfactured and distributed in excess of one million yard's of rayonyarns and that all of such yarns were supplied, delivered, and/ortransported from Respondent's place of business in Strasburg,Virginia, to, into, and through States of the United States otherthan the State of Virginia.5.That the Respondent ordinarily employs a total of approxi-mately 62 employees.6.That the respondent admits that it is engaged in InterstateCommerce within the meaning of the National Labor RelationsAct.7.That the Respondent, and the union hereby waive their rightto a hearing in this cause and all further or other procedureprovided by the National Labor Relations Act and the Rules andRegulations of the National Labor Relations Board, includingthe makings of findings of fact and conclusions of law.8.That the following papers may be introduced into the recordin this proceeding by filing them with the Chief Trial Examinerof the National Labor Relations Board in Washington, D. C.,and when said papers have been so filed they shall constitute theentire record herein.(1)This Stipulation.(2)The Complaint heretofore, issued herein on January22, 1942.1(3)The Amended Charge filed herein on December 20,1941.2(4)The Notice of Hearing heretofore issued herein onJanuary 22, 1942.3(5)The Affidavit as to Service of the aforesaid copy ofComplaint and Notice of Hearing.(6)The Rules and Regulations of the National LaborRelations Board, Series 2, as amended.(7)The Answer of the Respondent.9.That the Union is a labor organization within the meaning,of Section 2, subsection (5) of the National Labor Relations Act.10.That this Stipulation shall not be considered as an admis-sion that the Respondent, or its agents, have engaged in or are'The designation here of "January 22, 1942" is erroneousThe correct designation is"March 3, 1942 "2The designation here of "December 20, 1942" iserroneousThe correctdesignation is'September 30, 1941."2 The designationhere of "January 22, 1942"is erroneousThe correctdesignation is"March 3,1942"By supplemental stipulation entered into between the`respondent andan attorney for the Board on April 3, filed with the Beaid on April 4, and approved by theBoardon April 9, 1942, the original stipulation was corrected in accordance with footnotes1, 2, and 3 herein STRAS!B'URG SILK MILLS, INC.469engaging in,the unfair labor practices alleged in the Complaintheretofore issued in this matter, and the Respondent expresslydenies that it or its agents have engaged in such unfair laborpractices.11.That on the,basis of this Stipulation and the record herein,as described above in paragraph 8, the National Labor RelationsBoard may forthwith, or at any future time, issue an order inthe following form in the above-entitled matter :ORDERUpon the record herein, including a Stipulation dated March19th, 1942, the National Labor Relations Board hereby ordersthat the Respondent, Strasburg Silk Mills, Inc., and its officers,agents, successors and assigns at Strasburg, Virginia :(1)Shall not-(a) In any manner interfere with, restrain or coerce itsemployees in the exercise of the right of self-organization bykeeping under surveillance the union meetings and meetingplaces of its employees; by questioning its employees con-cerning their union activities; by stating to its employees, insubstance and effect, that there will be a lot of trouble if theUnion organizes its employees, and by making disparagingand derogatory remarks about the Union and its members.(b) In any manner discourage membership in United Tex-tileWorkers of America (AFL). or any other labor organi-zation of its employees, by discriminating in regard to theirhire or tenure of employment because of their membershipin or activities in behalf of any such labor organization.(c) In any manner discriminating- against an employeebecause he has filed charges or given testimony under thisAct.(d) In any other manner interfere with, restrain or coercetheir employees in the exercise of their right to self-organiza-tion, to form, join, or assist labor organizations, to-bargaincollectively through representatives of their own choosingand to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the National Labor Relations Act.(2)Shall take the following affirmative action to effectuatethe policies of the National Labor Relations Act :(a)Offer to Irvin Forsyth immediate and full reinstate-ment to the same position which he held immediately priorto June' 25, 1941, without prejudice to his seniority or otherrights and privileges. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Make whole Irvin Forsyth forany losswhich he hassuffered byreasonof their (sic) discharge, by paying him thesum of $75.00.(c)Post immediately in conspicuous places throughoutits places of business in Strasburg, Virginia, andmaintainfor it period of at least sixty (60) consecutive days, copies ofthe Notice attached hereto, marked Exhibit "A" 4(d)Notify the Regional Director for the National LaborRelationsBoard, Fifth Region, within ten (10) days fromthe date of this Order what steps Respondent has taken tocomply herewith.12.That the parties hereto hereby consent to the entry by theUnited States Circuit Court of Appeals for the appropriate cir-cuit, upon application by the NationalLabor Relations Board, ofa consent decree enforcing an order of the Board in the -formherein above set forth and hereby waive further notice of theapplication for such decree.13.That the entire agreement among the parties hereto is con-tained within the terms of this Stipulation and thereis no verbalagreement of any kind which varies, alters, or adds to this Stipu-lation.14.That it is understood and agreed that this Stipulation issubject to the approval of the National Labor Relations Boardand shall become effective immediately upon the granting of suchapproval.On March 25, 1942, the Board issued an order approving the abovestipulation, making it a part of the record, and pursuant to Article II,Section 36, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, transferring the case to and continuingit before the Board for the purpose of entry of a decision and order bythe Board pursuant to the provisions of the said stipulation.Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Strasburg Silk Mills, Inc., is a Virginia corpora-tion, having its principal office and place of business in Strasburg,Virginia, where it engages in the manufacture and distribution ofrayon yarn.During the calendar year 1941, the respondent used inIThe notice is set forth as Appendix A to this Decision and Order. STRASBTJRG SILK MILLS,, INC.47;bexcess of 200,000 pounds of rayon and in excess of 95 percent of suchrayon was received by the respondent at its place of business in Stras-burg, Virginia, from States of the United States other than the Stateof Virginia.During the calendar year 1941 the respondent manufac-tured and distributed in excess of 1,000,000 yards of rayon yarns and.all of such yarns were supplied, delivered, and/or transported fromthe respondent's place of business in Strasburg, Virginia, to, into, andthrough States of the United States other'than the State of Virginia.For the purpose of this proceeding the respondent stipulated thatit is engaged in interstate commerce within the meaning of the NationalLabor Relations Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, the stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the respondent, Strasburg Silk Mills, Inc., at Strasburg,Virginia, and its respective officers, agents, successors, and assigns :(1)Shall not:(a) In any manner interfere with, restrain, or coerce its employeesin the exercise of the right of self-organization by keeping under sur-veillance the union meetings and meeting places of its employees; byquestioning its employees concerning their union activities; by statingto its employees, in substance and effect, that there will be -a lot oftrouble if the Union organizes its employees,, and by making disparag-ing and derogatory remarks about the Union and its members;(b) In any manner discourage membership in United Textile Work-ers of America (AFL), or any other labor organization of its employ-ees, by discriminating in regard to their hire or tenure of employmentbecause of their membership in or activities in behalf of any such labororganization ;(c) In any manner discriminating against an employee becauselie has filed charges or given testimony under this Act;(d) In any other manner interfere with, restrain, or coerce.theiremployees in,the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National Labor Re-lations Act.(2) Shall take the following affirmative action to effectuate the pol-icies of the National Labor Relations Act: 472DECISIONS OF NATIONAL LABOR'RELATIONS BOARD(a)Offer to Irvin Forsyth immediate and full reinstatement to thesame position which he held immediately prior to June 25, 1941, with-out prejudice to his seniority or other rights and privileges;(b)Make whole Irvin Forsyth for any loss which he has sufferedby reason of his discharge, by paying him the sum of $75.00;(c)Post immediately in conspicuous places throughout its placesof business in Strasburg,Virginia,and maintain for a period of atleast sixty(60) consecutive days, copies of the notice identical withthe form of the notice set forth in Appendix A of this Decision andOrder;(d) Notify the Regional Director for the National Labor RelationsBoard, Fifth Region,within ten(10) days from the date of this Orderwhat steps Respondent has taken to comply herewith.APPENDIX A,STRASBURGSILK MILLS,INC.STRASBURG, VIRGINIANOTICEThe Strasburg Silk Mills.Inc., recognizing the right of its employeesto self-organization,to form, join or assist labor organizations,to bar-gain collectively through representatives of their own chosing and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection,as guaranteed in Section 7 of theNational Labor Relations Act, states that it, and its officers and agents1.will not in any manner interfere with, restrain,or coerce itsemployees in the exercise of the aboverights ;2.will not discourage membership in the United Textile Workersof America(AFL), or in any other labor organization of its employeesby discharging or threatening to discharge any of its employees forjoining or assisting any such labor organization;3.will not in any manner discriminate against any of its employeesin regard to hire or tenure of employment or any term or conditionof employment,for joining or assisting the United Textile Workersof America(AFL), or any other labor organization of its employees;4.will not in any manner discriminate against an employee becausehe has filed charges or given testimony under the National LaborRelations Act.This notice shall be posted on or about_-----------and shall remainposted for a period of at least sixty(60) consecutive days from the dateof posting.STRASBURG SILK MILLS INC.,By,Title ----------------